Citation Nr: 0602225	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in December 2002 and was survived by 
his wife (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in March 2004, the appellant requested that she be scheduled 
for hearing before a Veterans Law Judge sitting at the RO in 
Cleveland.  The appellant was then notified that her hearing 
had been scheduled for September 22, 2005.  Prior to that 
date, however, the appellant indicated that she was unable to 
attend a hearing in Cleveland because it was too far, and 
instead requested that she be scheduled for a Board hearing 
at the RO in Huntington, West Virginia, which is closer to 
her home.  In September 2005, the RO contacted the 
appellant's son by telephone regarding the Board hearing.  He 
reportedly reiterated that the appellant was unable to travel 
to Cleveland given her present condition and asked that the 
hearing be rescheduled for the Huntington VARO, which the RO 
informed him could delay the appellant's claim up to one to 
two years.  He apparently then decided not cancel the 
Cleveland hearing at that time and indicated that he would 
contact the RO with the appellant's decision.  There was 
apparently no further contact with the RO and the case was 
transferred to the Board without a hearing being held.  In 
January 2006, the Board contacted the appellant by telephone 
to determine whether she still wanted a Board hearing to be 
held at the Huntington, West Virginia RO.  In a VA Form 119 
(Report of Contact), it is noted that the appellant indicated 
that she did want to be afforded such a hearing.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in Huntington, West Virginia, as 
soon as practicable.  Once the appellant 
has been afforded the requested hearing, 
or in the event that she withdraws her 
hearing request or fails to appear, the 
case should be returned to the Board for 
appellate consideration.

The appellant is reminded that she has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant unless she is 
so notified by the RO.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

